Citation Nr: 0919520	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a broken 
jaw, to include a dental disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from September 1955 to 
November 1958.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  

The Veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in January 2009, and a transcript of the hearing is of 
record.  The certified issue of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for 
esophagogastroduodenoscopy, upper endoscopy, colonoscopy, and 
lower endoscopy was withdrawn at the Veteran's January 2009 
personal hearing and is no longer part of the Veteran's 
appeal.


FINDING OF FACT

There is no medical evidence of residuals of a broken jaw, to 
include any dental disability, on file.


CONCLUSION OF LAW

The Veteran does not have residuals of a broken jaw, to 
include a dental disability, that are due to disease or 
injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran letters in May and June 
2004, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Examination of the Veteran's 
jaw was conducted by VA in March 2005.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned in January 2009.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  

As will be noted below, the Veteran's service treatment 
records have not been located, and are presumed to have been 
destroyed by fire at the National Personnel Records Center in 
1973.  The law provides that if potentially relevant records 
are unavailable, and that they may have been destroyed while 
in the possession of the Government, the duty to assist is 
heightened and VA is obligated to advise the claimant of 
alternative forms of evidence that can be developed to 
substantiate the claim, including but not limited to "buddy 
certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 
261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. 
App. 362 (2005) (Remanding claim to the Board to address VA's 
duty to "exercise greater diligence in assisting the 
appellant with the development of evidence in support of his 
claim where medical records were lost while in VA custody." 

The Veteran was advised several times by VA of potential 
alternative sources of information that could substantiate 
his claim, in accordance with Dixon, supra. Further, during 
the January 2009 hearing, the Veteran and undersigned engaged 
in a lengthy colloquy as to whether there was any outstanding 
evidence not submitted by the veteran that would substantiate 
the claim.  See transcript, pages 17- 19.  Upon questioning 
by the undersigned, the Veteran testified that letters 
written contemporaneously with his military service were not 
available, and that witnesses other than the Veteran's wife 
who may have known of a military service onset of a broken 
jaw, as well as early treating physicians, were unavailable.  

Given these matters of record, VA has clearly complied with 
its duty to notify the veteran of alternative sources of 
substantiating information and of that of hearing officers to 
suggest any evidence the veteran had overlooked.  See Stuckey 
v. West, 13 Vet. App. 163 (1999); Constantino v. West, 12 
Vet. App. 517 (1999) ((Relative to the regulatory duty of 
hearing officers under 38 C.F.R. § 3.103(c)(2), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)); 
Garlejo v. Derwinski, 2 Vet. App. 619 (1992). 
Analysis of the Claim

The Veteran seeks service connection for residuals of a 
broken jaw, to include a dental disability, which he contends 
began in service as the result of an injury during a softball 
game.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As previously reported, the Veteran's service treatment 
records are unavailable and appear to have been destroyed by 
fire, as noted in a February 2006 VA Memorandum.  The only 
service-related records on file are copies of Morning Reports 
(DA Form 1) dated in April, May and June 1956.  A notation 
for the Veteran on April 11, 1956 was "Dy to absent sk USAH 
Ft. Knox Ky LD Yes."  While the abbreviation on this record 
is not completely clear, a reading most favorable to the 
veteran will have him being transported to a hospital on that 
date.  The notation on May 22, 1956 was "Absent sk USAH Ft. 
Knox to dy."  

In light of the absence of the Veteran's service treatment 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

However, the unavailability of the Veteran's service 
treatment records does not free him from the requirement that 
he provide evidence that he currently has a disability that 
is causally related to service.  The presumed loss or 
destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

The evidence on file consists of private and VA treatment 
records dated from November 1996 to April 2007, June 2006 and 
June 2007 statements from the Veteran's wife, and a January 
2009 transcript of the Veteran's personal hearing.  

The initial post-service medical evidence relevant to the 
Veteran's claim is not until March 2005, which is over 46 
years after service discharge, when an oral evaluation was 
performed by VA.  According to the examination report, the 
Veteran noted a history of a broken jaw in service while 
playing baseball, with the subsequent loss of all of his 
teeth, replaced by dentures.  It was noted that range of 
motion was considered greater than 40 mm on maxillary 
opening.  The Veteran underwent Panorex X-rays of the 
temporomandibular joint, and it was noted that the condyles 
moved symmetrically and/or smooth without osteophyte noted.  
Bone loss was considered within normal limits in light of the 
loss of teeth.  The diagnosis was that the Veteran appeared 
to be having problems with opening and closing of his mouth 
and with pain associated with chewing; the examiner felt that 
the Veteran's dentures were worn out, which might have caused 
the increase in pain.  The examiner said that there were no 
other abnormal findings.

Jaw pain was noted in VA treatment records dated in October 
2005.

Because there is no current medical evidence of a broken jaw, 
with residuals, either in service or after service discharge, 
including on VA evaluation in March 2005, service connection 
for residuals of a broken jaw, to include a dental 
disability, is not warranted.  
Although written statements from the Veteran and his wife, as 
well as their January 2009 hearing testimony, have been 
considered, and the veteran is competent to testify about his 
symptomatology, a layperson without medical training is 
generally not qualified to render a medical opinion linking a 
disability to service.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).

Thus, even assuming the veteran to be credible in his account 
of having broken his jaw in service, he cannot provide 
medical evidence of a linkage between a claimed current 
disorder and military service.  In fact, the Board would note 
that the Veteran testified in January 2009 that he never 
consulted a doctor about his broken jaw.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a broken jaw, to include 
a dental disability, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


